Citation Nr: 0314365	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND 

The appellant had active military service from October 1952 
to June 1954.  

In April 2002, the veteran filed a claim for increase in 
compensation for his service-connected left knee disability.  
As this issue has not been adjudicated, it is referred to the 
agency of original jurisdiction for appropriate action. 

The current matter is before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In a January 2003 decision, the Board 
determined that new and material evidence had been submitted 
and reopened the claim.  The Board then undertook additional 
development of the claim in January 2003.  

There have been significant procedural changes in the law 
that need to be addressed before the Board can decide the 
merits of the claim. In 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), was enacted and modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
On this issue of service connection for a back disability, as 
no document of record meets the specific notice requirements 
erected by the VCAA, further development is needed.  
Quartucccio v. Principi, 16 Vet. App. 183 (2002). 

Also, in May 2003, after the Board obtained additional 
evidence that was not submitted by the veteran, the United 
States Court of Appeals for the Federal Circuit held that 
when additional relevant evidence is obtained by the Board 
that was not initially considered by the RO, the Board must 
refer the evidence to the RO for review unless this 
procedural right is waived by the appellant.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  



In order to comply with the changes in the law by statutory 
amendment and by judicial precedent, ensuring due process of 
law, the case is remanded to the RO for the following 
actions:  

1.  Ensure compliance with the duty to notify 
and the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
with respect to the issue of service connection 
for a back disability.  The duty to notify 
includes notice that VA will obtain records of 
Federal agencies, including VA records, the 
veteran identifies; and that he is responsible 
for identifying and submitting records from 
State or local governments, private health-care 
providers, current or former employers and 
other non-Federal governmental sources, unless 
he signs a release, which would authorize VA to 
obtain them.  

2.  After the development is completed, review 
all the evidence of record since the issuance 
of the last supplemental statement of the case, 
including the March 2003 VA examination report.  
Then adjudicate the claim, if the benefit 
sought is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with notice 
of the 60-day period to respond.  Thereafter, 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



